    Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 1 of 28




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


UNITED STATES OF AMERICA

     v.
                                                     CRIMINAL CASE NO.
TYSON RHAME, JAMES SHAW, and                         1:16-CR-00067-SCJ
FRANK BELL,

     Defendants.


                                     ORDER

          This matter appears before the Court on the pending Motions for

Judgment of Acquittal filed by Defendant Tyson Rhame (Doc. Nos. [488], 1

[558]), Defendant James Shaw (Doc. Nos. [487], 2 [564] 3), and Defendant Frank




1
 The motion (at Doc. No. [488]) was filed by Defendant Rhame during trial, at the
conclusion of the Government’s case.
2
 The motion (at Doc. No. [487]) was filed by Defendant Shaw during trial, at the
conclusion of the Government’s case.
3
  The Court recognizes that there is a supplemental brief filed collectively by
Defendants (Doc. No. [610]) that concerns the Brady issue. The Court will address the
supplemental brief and related motions in a separate order.
    Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 2 of 28




Bell (Doc. Nos. [489],4 [566]).5 The Government filed consolidated responses.

Doc. Nos. [490], [580]. Defendants thereafter filed reply briefs. Doc. Nos. [589],

[595], [598]. Defendant Bell subsequently filed a Notice of Immateriality of the

Alleged False Statements in regard to Counts 35 and 36 of the Indictment.

Doc. No. [615]. Defendants also filed a Notice of Supplemental Authority.

Doc. No. [614].

         During the trial phase of the case, the Court held oral argument on

September 27, 2018. Doc. No. [541]. The Court ruled on certain portions of the

motions at trial and took other portions of the motion under advisement.6 The

Court later noted its right to reserve ruling as to Counts 18, 19, and 21 of the

Superseding Indictment. Doc. No. [542], T. p. 3952. 7




4
  The motion (at Doc. No. [489]) was filed by Defendant Bell during trial, at the
conclusion of the Government’s case.
5
  Defendants have filed motions to adopt the other’s motions (Doc. Nos. [489], [568],
[569]). Said adoption motions are GRANTED. The Court also indicated that it
considered the motions adopted, at trial. See Doc. No. [541-1], p. 60, lines 1–2.
6
    The Court will perfect the record as to its trial rulings at the conclusion of this Order.
7
  The First Superseding Criminal Indictment upon which the Government proceeded
to trial is at Doc. No. [178]. A redacted indictment (to reflect the counts that were
dismissed by the Government (see Doc. No. [500])) for the jury’s use during
deliberations is at Doc. No. [511]. The verdict forms are at Doc. Nos. [516], [517], and
[518].
                                              2
 Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 3 of 28




      The trial of this case lasted from September 4, 2018 to October 9, 2018.

Doc. Nos. [459], [515]. During which, there was testimony from a number of

witnesses and hundreds of exhibits admitted into evidence.

      On October 9, 2018, a jury convicted the above-named defendants of one

count of conspiracy to commit wire and mail fraud (Count 1), two counts of

mail fraud (Counts 3 and 4), and four counts of wire fraud (Counts 11, 14, 15,

and 16) concerning a scheme to defraud Iraqi dinar investors. Doc. Nos. [516],

[518], and [519]. Defendant Rhame was also convicted of four counts of making

false statements to an FBI agent (Counts 31, 32, 33, 34). Defendant Bell was

convicted of two counts of making false statements to an FBI agent (Counts 35,

36). Id. The jury acquitted the three defendants of money laundering charges

(Count 18, 19, 21). Id. A fourth co-defendant, Terrence Keller, was acquitted

of all charges for which he was named in the Superseding Indictment. Doc.

No. [517].

      After the jury’s verdict, Defendants Rhame, Shaw, and Bell filed post-

trial motions for judgments of acquittal and the Court held post-trial oral

argument on April 15, 2019. Doc. No. [623]. The Court took all of the pending




                                     3
 Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 4 of 28




motions under advisement post-trial in the renewed motion context. Doc. No.

[620]. The pending motions are now ripe for review.

      The pending motions were made pursuant to Federal Rule of Criminal

Procedure 29, which provides in relevant part:

            (a) Before Submission to the Jury. After the
            government closes its evidence or after the close of all
            the evidence, the court on the defendant’s motion
            must enter a judgment of acquittal of any offense for
            which the evidence is insufficient to sustain a
            conviction.
            ....
            (b) Reserving Decision. The court may reserve
            decision on the motion, proceed with the trial (where
            the motion is made before the close of all the
            evidence), submit the case to the jury, and decide the
            motion . . . after it returns a verdict of guilty . . . . If
            the court reserves decision, it must decide the motion
            on the basis of the evidence at the time the ruling was
            reserved.
            (c) After Jury Verdict or Discharge.
            (1) Time for a Motion. A defendant may move for a
            judgment of acquittal, or renew such a motion, within
            14 days after a guilty verdict or after the court
            discharges the jury, whichever is later.
            (2) Ruling on the Motion. If the jury has returned a
            guilty verdict, the court may set aside the verdict and
            enter an acquittal. If the jury has failed to return a
            verdict, the court may enter a judgment of acquittal.
            (3) No Prior Motion Required. A defendant is not
            required to move for a judgment of acquittal before
            the court submits the case to the jury as a prerequisite
            for making such a motion after jury discharge.
                                        4
    Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 5 of 28




Fed. R. Crim. P. 29(a)—(c).

        In evaluating the sufficiency of the evidence, the Court is “‘bound by the

jury’s credibility determinations, and by its rejection of the inferences raised by

the defendant.’” United States v. Hernandez, 433 F.3d 1328, 1334 (11th

Cir. 2005) (citations and alterations omitted).8 “The evidence does not have to

‘exclude every reasonable hypothesis of innocence or be wholly inconsistent

with every conclusion except that of guilt.’” Id. at 1335. “‘Instead, the relevant

question is whether, after viewing the evidence in the light most favorable to

the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.’” Id.; see also United States

v. O’Keefe, 825 F.2d 314, 319 (11th Cir. 1987). To this regard, “[i]n rebutting the

Government’s evidence, ‘[i]t is not enough for a defendant to put forth a

reasonable hypothesis of innocence, because the issue is not whether a jury

reasonably could have acquitted but whether it reasonably could not have




8
 Stated another way, the Eleventh Circuit has held that “[a]ll credibility choices must
be made in support of the jury’s verdict,” in the motion for judgment of acquittal
context. United States v. Greer, 850 F.2d 1447, 1450 (11th Cir. 1988).
                                         5
 Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 6 of 28




found guilt beyond a reasonable doubt.’” United States v. Maxwell, 579 F.3d

1282, 1299 (11th Cir. 2009).

      The Eleventh Circuit has held that it “will not overturn a jury’s verdict if

there is ‘any reasonable construction of the evidence [that] would have allowed

the jury to find the defendant guilty beyond a reasonable doubt.’” United

States v. Martin, 803 F.3d 581, 587 (11th Cir. 2015) (citations omitted). “’The test

for sufficiency of the evidence is identical [,] regardless of whether the evidence

is direct or circumstantial,’ but if the government relied on circumstantial

evidence, ‘reasonable inferences, not mere speculation, must support the

conviction.” Id. (citations omitted).

      A. Sufficiency of the Evidence

             1. Conspiracy and substantive mail/wire fraud charges

      In their motions, all Defendants essentially argue that there was

insufficient evidence in the record to support a finding beyond a reasonable

doubt for the conspiracy, mail fraud, and wire fraud counts/convictions

(Counts 1, 3, 4, 11, 14, 15, and 16 of the Superseding Indictment).




                                        6
    Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 7 of 28




        “The elements of mail and wire fraud are: (1) intentional participation in

a scheme to defraud, 9 and, (2) the use of the interstate mails or wires in

furtherance of that scheme. To sustain the related conspiracy convictions the

Government was required to prove that [each Defendant] knew of and willfully

joined in the unlawful scheme to defraud; circumstantial evidence can supply

proof of knowledge of the scheme.” United States v. Maxwell, 579 F.3d 1282,

1299 (11th Cir. 2009) (citations omitted). “’[T]he [G]overnment need not prove

that the defendant knew all of the details or participated in every aspect of the

conspiracy.’ Instead, the government’s burden is only to prove that the

defendant knew of ‘the essential nature of the conspiracy.’” United States v.

Moran, 778 F.3d 942, 960 (11th Cir. 2015) (citations omitted). “As for the



9
   “A scheme to defraud requires proof of a material misrepresentation, or the
omission or concealment of a material fact calculated to deceive another out of money
or property. A misrepresentation is material if it has ‘a natural tendency to influence,
or [is] capable of influencing, the decision maker to whom it is addressed.’” Maxwell,
579 F.3d at 1299 (citations omitted). “[U]nder the mail fraud statute, it is just as
unlawful to speak “half[-]truths” or to omit to state facts necessary to make the
statements made, in light of the circumstances under which they were made, not
misleading. The statements need not be false or fraudulent on their face, and the
accused need not misrepresent any fact, since all that is necessary is that the scheme
be reasonably calculated to deceive persons of ordinary prudence and
comprehension, and that the mail service of the United States be used in the execution
of the scheme.” United States v. Townley, 665 F.2d 579, 585 (5th Cir. 1982).


                                          7
 Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 8 of 28




voluntary joining element, the government can meet this burden through proof

of surrounding circumstances such as acts committed by the defendant which

furthered the purpose of the conspiracy.” Id. at 961 (internal quotations and

citations omitted).

       In the case sub judice, the evidence, viewed in a light most favorable to

the Government, reveals that the Government introduced sufficient evidence

to uphold each conviction as to each of the three Defendants as a rational trier

of fact could have found the essential elements of the crimes charged beyond a

reasonable doubt. More specifically, the evidence sufficiently established that

Defendants knew of and voluntary joined a wire and mail fraud conspiracy and

actively participated in wire and mail fraud by, as stated by the Government,10

engaging in a “sophisticated scheme to defraud Iraqi dinar investors [of

Sterling],11 who were led to believe they would make untold millions after a

massive revaluation.” Doc. No. [580], p. 12.



10
   The Court adopts by reference the Government’s recitation of the facts in its brief
at Doc. No. [580], which the Court deems correct.
11
  As stated in the Superseding Indictment and established at trial, Sterling Currency
Group, LLC (“Sterling”) was a Georgia corporation that sold and exchanged “exotic
currencies,” including the Iraqi dinar. Doc. No. [178], p. 2, ¶ 2. Throughout this case,
Defendants Rhame, Shaw, and Bell are collectively referred to as “the Sterling

                                          8
 Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 9 of 28




       The evidence also sufficiently established (under the above-stated

standard) Defendant Rhame as being in large part the architect of the fraud

scheme and being “involved in nearly every aspect of the fraudulent conduct,”

such as creating an article with false information about the imminent

revaluation, falsely claiming that Sterling had plans to appear at numerous

airports following a revaluation, causing promoters to spread false and

misleading information about the Iraqi dinar, mocking his victims for falling

for his false statements about the airport exchange, lying to FBI agents, and

making a profit, showing his motive to commit the charged offenses. Doc. No.

[580], p. 27.

       The evidence also sufficiently established (under the above-stated

standard) that Defendant Shaw was a willing member of the conspiracy and

scheme to defraud, through his email correspondence, the testimony of his

brother, and making a profit.

       The evidence also sufficiently established (under the above-stated

standard) that Defendant Bell joined the conspiracy, after he was hired to work




Defendants.”

                                     9
 Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 10 of 28




at Sterling, by appearing on the GET Team12conference calls falsely telling GET

Team listeners that Sterling had plans to appear at airports all over the country,

post-revaluation, even though he never believed in the revaluation and

considered it to be “mythology,” coordinating a secret pumping relationship

with co-defendant, Keller, lying to the FBI, and making a profit.

      The Court recognizes the Defendants’ numerous arguments in favor of

their innocence; however, “[t]he problem with [these] argument[s] is that the

jury was free to disregard the testimony (as it obviously did) and, instead, to

credit the contrary evidence presented by the Government’s witnesses.”

United States v. Maxwell, 579 F.3d 1282, 1301 (11th Cir. 2009).

                    a. Takhalov

      Defendant Rhame also argues that the evidence is insufficient as a matter

of law under the Eleventh Circuit’s holding in United States v. Takhalov, 827

F.3d 1307 (11th Cir. 2016), because “customers received the benefit of the




12
  As stated in the Superseding Indictment and established at trial, the “GET Team”
was a trade name for a group of individuals, led by Terrence Keller, who ran a website,
an internet chat forum, and weekly conference calls in which information was
disseminated to participants concerning the potential investment value of the Iraqi
dinar. Doc. No. [178], p. 3, ¶ 5.

                                         10
 Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 11 of 28




bargain — either hard currency outright or the right to buy hard currency at a

specified price once they paid the balance of a layaway order.” Doc. No. [558-

1], p. 14; Doc. Nos. [564], p. 6, n.1.13

       However, the Government argues, and this Court agrees, that there is

evidence that the Sterling customers were being defrauded because they did

not have the ability to exchange the dinar (that they bought at a mark-up) from

Sterling, like they thought that they were going to be able to do at airport

exchanges. Doc. No. [623], p. 165, lines 7–18. Essentially, the Government

argues that the victims did not get the suite of services that were supposed to

accompany the dinar. Id. at p. 166, lines 1–7. The Government also argues that

monetary loss is not an absolute requirement of wire fraud and in support of

its argument, cites the case of United States v. Chan, 729 F. App’x 765, 769 (11th

Cir. 2018) (“Relying on United States v. Takhalov, 827 F.3d 1307 (11th Cir. 2016),

[the defendant] argues that he did not defraud his customers because they ‘got



13
   In a reply brief, Defendant Shaw argues that “the Takhalov instruction was
critically important to the defense to explain why the airport exchange policy may
have been deceptive, but it was not fraudulent.” Doc. No. [589], p. 17. Defendant
Shaw also raised arguments concerning improper evidence admitted at trial. Doc.
No. [589], p. 18. The Court will address the propriety of the Takhalov instruction and
the Court’s admissibility rulings in the context of its separate order on the pending
motions for new trial.
                                           11
Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 12 of 28




exactly what they paid for’ and as a result his statements did not mislead them

about the ‘nature of the bargain.’ But his customers did not get ‘exactly what

they paid for’ because they paid for supplements that were legal to sell and safe

to consume.”). After review, the Court upholds the Government’s argument

and citation of authority.

      In rebuttal, Defendants assert inter alia that the Government’s argument

is a changed theory of prosecution. Doc. No. [623], p. 188, lines 1–8. However,

the Court does not agree, as the customers remain the victims of the conspiracy

and the Government’s argument merely provides a rebuttal to Defendants’

Takhalov argument.

                   b. Bell’s joining of the conspiracy

      Defendant Bell asserts that “[t]here is no evidence of an express or

implied agreement among any combination of defendants to engage in mail or

wire fraud by keeping the advertising relationship between Sterling and the

GET Team secret or that Mr. Bell joined a conspiracy to spread lies about the

dinar.” Doc. No. [566-1], p. 18. Defendant Bell also states that he “simply

continued the status quo—advertising—he did not knowingly join an illegal

scheme.” Id. at p. 21.


                                      12
Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 13 of 28




      After review, the Court is unable to uphold Defendant Bell’s arguments,

as a review of the evidence shows and as correctly set forth in the Government’s

brief (at Doc. No. [580]) that Defendant Bell did more than just continue the

status quo. In this case, Defendant Bell knew that the payments to Keller were

causing Keller to spread information that Bell knew to be false to prospective

investors. Doc. No. [580], p. 22. Also, “in recorded statements to the FBI on

May 28, 2015, and June 3, 2015, Bell unequivocally stated that he considered the

[reevaluation, “RV”] theory to be ‘mythology’ and that he did not believe the

revaluation was at all likely.” Id. at p. 18. The Court also agrees with the

Government that “ample evidence” authorized the jury to disagree with

Defendants’ strategy of claiming that Sterling’s (and Bell’s) relationship with

Keller was “innocuous,” “legal advertising.” Id. at p. 26.

      The Court is also unable to uphold Defendant Bell’s arguments

concerning the absence of evidence as to an express or implied agreement to

engage in mail or wire fraud, as binding authority holds that “it is unnecessary

for a conspiracy to be bottomed on an express or formal agreement. Oral

statements of agreement are equally unnecessary. It is enough if a conspiracy

to commit a crime can be inferred from the circumstances present in a given


                                      13
 Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 14 of 28




case.” United States v. Ryan, 478 F.2d 1008, 1015 (5th Cir. 1973); 14 see also

United States v. Parker, 839 F.2d 1473, 1478 (11th Cir. 1988) (“The record is void

of any expressed agreement between appellants to defraud . . . customers.

Conspiracy to defraud, however, ‘may be inferred from the actions of the actors

or by the circumstantial evidence of a scheme.’”). Here, the evidence was

sufficient (under the above-stated standard) for the jury to infer from the

circumstances a conspiracy to commit the crimes of mail and wire fraud on the

part of each of the three Sterling Defendants.

                    c. Acquittal of Keller

      Defendant Bell asserts that as to Count 1 and the acquittal of co-

defendant Keller: “[w]ithout Mr. Keller’s involvement [as the jury acquitted

him], there can be no overall, single agreement to defraud as it relates to

[Defendant] Bell.” Doc. No. [566-1], p. 22.

      In its response brief, the Government cited the case of United States v.

Andrews, 850 F.2d 1557, 1561 (11th Cir. 1988) for the Eleventh Circuit’s binding




14
   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions rendered prior to the
close of business on September 30, 1981 by the United States Court of Appeals for the
Fifth Circuit.
                                        14
Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 15 of 28




authority and statement of law that “[c]onsistent verdicts are unrequired in

joint trials for conspiracy: where all but one of the charged conspirators are

acquitted, the verdict against the one can stand.”

      In light of this authority, the Court is unable to uphold Defendant Bell’s

arguments. The verdicts against Defendants Rhame, Shaw, and Bell can stand,

despite the acquittal of Defendant Keller. Furthermore, the Sixth Circuit case

favoring acquittal and relied upon by Defendants, United States v. Fahra, 643

F. App’x 480 (6th Cir. 2016), is distinguishable as the Sixth Circuit appeared to

distinguish away the above-stated principle of law (concerning consistent

verdicts being unrequired in joint trials for conspiracy) on the ground that the

district court’s ruling on the Rule 29 motion at trial was deferred and “the jury’s

decision [was] therefore of no concern or consequence.” Id. at 491. However,

in the case sub judice, the Court did not defer its Rule 29 ruling on the conspiracy

count and the jury’s verdict is of consequence in consideration of the present

renewed Rule 29 motion context.

                    d. Variance

      In his motion for judgment of acquittal, Defendant Bell also asserts that

“the evidence and the jury’s verdicts, particularly the complete acquittal of


                                        15
Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 16 of 28




Mr. Keller, conclusively demonstrate that a material and prejudicial variance

occurred, which requires Mr. Bell’s acquittal as to Count 1 and the substantive

mail and wire fraud counts.”       Doc. No. [566-1], pp. 1–2.     According to

Defendant Bell, “Sterling’s dissemination of the pre-2011 airport plan

information in no way relied on Mr. Keller or Mr. Bell. Thus, it is impossible

for Mr. Bell to have joined an overall illegal scheme/conspiracy.” Doc. No.

[566-1], p. 29. Mr. Bell further argues that “the only way the jury could have

convicted [him] was to transfer their finding of guilt regarding the content on

Sterling’s website (i.e., the pre-2011 airport exchange plan and articles, which

Mr. Bell had nothing to do with and which were removed before Mr. Bell joined

the company). He asserts that the jury essentially expanded liability to Mr. Bell

simply because he worked at Sterling at some point, which is improper.” Doc.

No. [566-1], p. 30. Defendant Bell correctly sets forth the law regarding fatal

variances as follows:

            “A variance exists when the proof at trial deviates
            from the allegations in the indictment but the
            essential elements of the offense are the same.”
            United States v. Peterson, No. 7:07-CR-22-HL, 2008
            WL 4831700, at *5 (M.D. Ga. Nov. 3, 2008) (citing
            United States v. Young, 39 F.3d 1561, 1566 (11th Cir.
            1994)). A variance is fatal only if it was material and
            substantially prejudiced the defendant. Id.
                                      16
Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 17 of 28




Doc. No. [566-1], p. 27.

      “Substantial prejudice is present if ‘the proof at trial differed so greatly

from the charges that [the defendant] was unfairly surprised and was unable

to prepare an adequate defense.’” United States v. Roopnarine, 718 F. App’x

797, 805 (11th Cir. 2017); see also United States v. Lander, 668 F.3d 1289, 1295

(11th Cir. 2012) (“To find substantial prejudice, we have ordinarily considered

whether ‘the proof at trial differed so greatly from the charges that [defendant]

was unfairly surprised and was unable to prepare an adequate defense.’”).

      In response to Defendant Bell’s arguments, the Government cites the case

of United States v. Caporale, 806 F.2d 1487, 1499 (11th Cir. 1986) to assert that

Defendant Bell fails to establish that a material variance occurred at trial. Doc.

No. [580], p. 36. In Caporale, the Eleventh Circuit stated: “even if the evidence

arguably establishes multiple conspiracies, there is no material variance from

an indictment charging a single conspiracy if a reasonable trier of fact could

have found beyond a reasonable doubt the existence of the single conspiracy

charged in the indictment.” 806 F.2d at 1499–500. “In determining whether a

reasonable trier of fact could have found a single conspiracy, the courts in this

Circuit have looked at three factors: 1) whether a common goal existed, 2) the
                                       17
Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 18 of 28




nature of the scheme, and 3) overlap of participants.” Id. at 1500. In addition,

it has been held that if “a defendant’s actions facilitated the endeavors of other

coconspirators or facilitated the venture as a whole,’ then a single conspiracy is

shown.” United States v. Chandler, 388 F.3d 796, 811 (11th Cir. 2004).

      The Government also referenced the fact that the jury received a multiple

conspiracies instruction in which the jury was instructed that they had to find

one conspiracy and if they found multiple conspiracies, to acquit. Doc. No.

[623], T. p. 175, lines 1–14; see also Doc. No. [510], p. 21.

      After review, the Court concludes that there was no material variance in

this case and even if one had been shown, Defendants have not established how

a material variance affected their substantial rights, as the indictment was

sufficient to put the Defendants on notice of the conspiracy crime for which

they were charged and convicted and there has been no showing of unfair

surprise or inadequate opportunity to prepare a defense. Caporale, 806 F.2d at

1500 (“Even if the evidence did not support the jury’s finding of a single

conspiracy, thereby creating a material variance between the proof and the

indictment, [defendants] must still show that the variance affected their

substantial rights.”). More specifically, the Court agrees with the Government


                                         18
Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 19 of 28




that because the jury received a multiple conspiracies instruction, “the jury

already made the factual determination that the defendants were part of a

single conspiracy.” Doc. No. [580], p. 37. It is also presumed that juries follow

the instructions given by a district court. See United States v. Mosquera, 886

F.3d 1032, 1042 (11th Cir. 2018) (citations omitted). The Court is also unable to

find that the proof at trial deviated from the allegations in the Indictment, as

the Court agrees with the Government that the Superseding Indictment alleged

the “very conduct that the Government proved at trial,” i.e., that Defendants

“engaged in a scheme to defraud Iraqi dinar investors.” Doc. No. [580], p. 37.

             2. False statements charges

      Defendants Rhame and Bell also argue that there was insufficient

evidence to support their false statements convictions, 18 U.S.C. § 1001.

      “To sustain a conviction for violation of 18 U.S.C. [§] 1001, the

government must prove (1) that a statement was made; (2) that it was false; (3)

that it was material; (4) that it was made with specific intent; and (5) that it was

within the jurisdiction of an agency of the United States.” United States v.

Boffil-Rivera, 607 F.3d 736, 740 (11th Cir. 2010) (citations and quotations

omitted).


                                        19
Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 20 of 28




                  a. Rhame

      More specifically, Defendant Rhame asserts that “[t]here was zero

evidence that Mr. Rhame made a false statement with specific intent, as

opposed to being simply wrong or mistaken when asked about matters dating

from three, four, or five years previously.” Doc. No. [558-1], p. 15. Defendant

Rhame also asserts that “the case agent who questioned Mr. Rhame chose not

to resolve the ambiguities that the case agent had created and chose to ignore

the distinctions Mr. Rhame drew between advertising and promoting, and

between current practices and past practices.” Id.

      In its brief, the Government set forth the evidence that sufficiently

established that a reasonable juror could have concluded that Defendant

Rhame intentionally lied to the FBI agents. Doc. No. [580], pp. 32–33. The

Court upholds the Government’s argument and recitation of the evidence and

finds that there was sufficient evidence for a jury to have found the essential

elements of the crime of false statements (as to each particular count alleged

against Defendant Rhame) beyond a reasonable doubt.




                                     20
Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 21 of 28




                   b. Bell

      Defendant Bell argues that there is insufficient evidence in the record to

support a finding beyond a reasonable doubt that he knowingly and willfully

lied to the FBI agent on May 28, 2015 and June 3, 2015. Doc. No. [566-1], p. 1.

As to Count 35, Defendant Bell also asserts ambiguity and absence of intent to

deceive arguments. Doc. No. [566-1], pp. 33–39. Defendant Bell further asserts

by example that in speaking with the FBI, he used the term “firewall” in

discussing the “guys out there hyping” the dinar. Doc. No. [566-1], pp. 13–14.

Defendant Bell states that he was not asked what he meant by the term

“firewall,” and FBI Agent Ryskoski testified that he did not know what Mr. Bell

meant by the term. Id. at p. 14 (citing Doc. No. [534], T. pp. 2739, 2744). “Agent

Ryskoski also admitted that none of Merriam Webster’s dictionary definitions

for the term ‘firewall’ applied to Mr. Bell’s statement.” Id. (citing T. pp. 2741–

44). Defendant Bell also asserts that neither FBI agent, who interviewed him,

asked when and how he told Mr. Keller not to direct business to Sterling. Id.

at p. 16. Defendant Bell further states that “[t]here are a host of reasonable

interpretations of what Mr. Bell could have meant by both statements.” Id. at

p. 36. As to Count 36, Defendant Bell asserts that his statement was “undefined


                                       21
Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 22 of 28




at the time of the interview or otherwise,” and the “[h]ow and when . . . was

not established.” Doc. No. [566-1], p. 40. Defendant Bell also asserts an absence

of sufficient evidence to establish that he intended to deceive the FBI. Id.

      Defendant Bell cites a number of cases regarding ambiguity; however,

the Court will not focus on the cases that involved an ambiguous question

which resulted in an ambiguous answer. Those cases are distinguishable

because here, Defendant Bell does not appear to be arguing that there was

ambiguity in the FBI’s questions, just that the ambiguity was in the responses

that he gave (for which the FBI failed to ask follow up questions to determine

what particular terms meant). See generally Doc. No. [559], p. 18. The Court

also notes that Defendant Bell has cited a number of non-binding, out of circuit

decisions. Id. at p. 17. This Court declines to overturn Defendant Bell’s

conviction based on non-binding authority.

      Ultimately, the Court rules based on a quote from a Second Circuit case

cited within the Eleventh Circuit’s case of United States v. Manpat, 928 F.2d

1097, 1099 (11th Cir. 1991), from which it appears to this Court that the Eleventh

Circuit approves this statement of law. To this regard, “[a]bsent fundamental

ambiguity or impreciseness in the questioning, the meaning and truthfulness


                                       22
 Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 23 of 28




of [Defendant Bell’s] answer was for the jury.” United States v. Bonacorsa, 528

F.2d 1218, 1221 (2d Cir. 1976).15

       Thus, because the jury was entitled to determine the meaning of

Defendant Bell’s statements, a reasonable jury could have concluded there was

sufficient evidence to have found the essential elements of the crime of false

statements (as to each particular count alleged against Defendant Bell) beyond

a reasonable doubt.16

       As stated above, Defendant Bell has also filed a Notice of Immateriality

of Alleged False Statements. Doc. No. [615]. In this notice, Defendant Bell

asserts that neither of his statements at issue in Counts 35 and 36 “can be

material because they could not reasonably have affected any decision by the

FBI.” Id. at p. 2. Defendant Bell further states: “[t]here is no legal requirement




15
   The Court recognizes that the Bonacorsa case involved a perjury prosecution, as
opposed to a false statement prosecution, at issue here; however, the reasoning is
equally applicable. See Manapat, 928 F.2d at 1099 (holding that “[t]he reasoning in
cases concerning [the perjury statute] is equally applicable to the issue in this case
[involving false statements], and we therefore look to those cases to guide our
inquiry.”).
16
   In its brief, the Government set forth the evidence that sufficiently established that
a reasonable juror could have concluded that Defendant Bell intentionally lied to the
FBI agents. Doc. No. [580], pp. 32–34. The Court adopts the Government’s recitation
of evidence for purposes of this Order.
                                          23
Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 24 of 28




that a company like Sterling establish a ‘firewall’ or that an entity like

Mr. Keller’s not ‘direct’ business to or ‘promote’ one of its advertisers.” Id.

Defendant Bell further states: “if [he] had provided what the government

asserts is the true information, this would not reasonably have spurred any

action by the FBI.” Id.

      As correctly noted by the Government in its brief, to be material, a

“statement must have ‘a natural tendency to influence, or [be] capable of

influencing, the decision of the decisionmaking body to which it was

addressed.” Doc. No. [580], p. 12 (citing United States v. Gaudin, 515 U.S. 506,

509 (1995)). “The government is not required to prove that the statement had

actual influence. ‘The false statement must simply have the capacity to impair

or pervert the functioning of a government agency.’ The statement does not

have to be relied upon and can be material even if it is ignored and never read.”

United States v. Boffil-Rivera, 607 F.3d 736, 741–42 (11th Cir. 2010) (citations

omitted). “It is only the defendant’s scienter that is relevant.” United States v.

White, 765 F.2d 1469, 1482 (11th Cir. 1985).




                                       24
Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 25 of 28




      “[I]n considering materiality this court undertakes a plenary review, for

materiality is a question of law.” United States v. White, 765 F.2d 1469, 1473

(11th Cir. 1985).

      After review, Defendant Bell’s argument fails because for the statements

that Defendant Bell made to be material, there does not have to be a legal

requirement for Sterling to establish a firewall or for Mr. Keller to not direct

business to Sterling. See generally, United States v. Fern, 696 F.2d 1269, 1274

(11th Cir. 1983) (rejecting argument that a statement was not material because

there “was nothing to investigate” and because the law required the tax claim

for refund to be in writing). As stated above, to be material, the false statement

must simply have the capacity to impair or pervert the functioning of a

government agency. Here, Defendant Bell’s false statements had “the capacity

to impair the [FBI’s] investigation.” United States v. Marion, 418 F. App’x 847,

850 (11th Cir. 2011)’ see also Nelson v. United States, No. 3:10-CR-23-J-32JBT,

2019 WL 1763226, at *5 (M.D. Fla. Apr. 22, 2019) (holding that the “false

statement had the capacity to impair or pervert the FBI’s criminal

investigation.”) (quotations omitted).




                                         25
 Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 26 of 28




          Accordingly, the Court declines to uphold Defendant Bell’s

immateriality arguments.

         In summary, the Court upholds the Government’s argument and

recitation of the evidence and finds that there was sufficient evidence for a jury

to have found the essential elements of the crime of false statements (as to each

particular count alleged against Defendant Bell) beyond a reasonable doubt.



                                      CONCLUSION

         For purposes of perfecting the record, the Court notes that its trial rulings

on the trial motions for judgment of acquittal (Doc. Nos. [487], [488], and [489])

were as follows: 17

                As to Mr. Rhame (Doc. No. [488]), the motion was
                denied as to Counts 1, 3, 4, 31, 32, 33, and 34. The
                Court took Counts 15, 18, 19, and 21 under
                advisement.18


17
   While the transcript shows that the Court initially granted the Defendants’ motions
for directed verdict on twenty other various counts—after discussion (Doc. No. [541],
T. p. 3898), the Court clarified its ruling (Doc. No. [543], T. p. 4165–66) and by separate
written order, the Court granted the Government’s verbal motion to dismiss Counts 2,
5, 6, 7, 8, 9, 10, 12, 13, 17, 20, 22, 23, 24, 25, 26, 27, 28, 29, and 30 of the Superseding
Indictment. Doc. No. [500].
18
     See Trial Transcript, Doc. No. [541-2], T. p. 3896.

                                             26
 Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 27 of 28




                 As to Mr. Bell (Doc. No. [489]), the motion was denied
                 as to Counts 3, 4, 35 and 36. The Court took Counts 1,
                 15, and 18 under advisement. The next day, the Court
                 denied the motion as to Count 1.19

                 As to Mr. Shaw (Doc. No. [487]), the Court took
                 Counts 1, 15, 18, and 19, 21 under advisement. The
                 motion was denied as to Counts 3 and 4. The next
                 day, the Court denied the motion as to Count 1.20

                 The Court later denied the motions as to Count 1521
                 and reserved ruling as to Counts 18, 19, and 21.22

         The post-trial renewed Motions for Judgment of Acquittal filed by

Defendant Tyson Rhame (Doc. No. [558]), Defendant James Shaw (Doc.

No. [564]), and Defendant Frank Bell (Doc. No. [566]) are DENIED. As for each

count for which Defendants were found guilty in the jury’s verdict, after

viewing the evidence in the light most favorable to the prosecution, the Court

finds that any rational trier of fact could have found the essential elements of

the crimes beyond a reasonable doubt.




19
     Doc. No. [542], T. p. 3952.
20
     Doc. No. [542], T. p. 3952.
21
     Doc. No. [542-2], T. p. 4159, lines 9–12.
22
     Doc. No. [544], T. p. 4558, lines 20–25; and T. p. 4563, lines 15–20.

                                                 27
 Case 1:16-cr-00067-SCJ-CMS Document 678 Filed 03/25/20 Page 28 of 28




       Defendants have also filed motions to adopt each other’s motions (Doc.

Nos. [489], [568], [569]). Said adoption motions are GRANTED.23

       IT IS SO ORDERED this 25th day of March, 2020.


                                          s/Steve C. Jones
                                          HONORABLE STEVE C. JONES
                                          UNITED STATES DISTRICT JUDGE




23
   A ruling on the pending motions for new trial will follow by separate order. See
United States v. Martinez, 763 F.2d 1297, 1312 (11th Cir. 1985) (“a motion for new trial
made on the ground that the verdict is contrary to the weight of the evidence raises
issues very different from a motion for judgment of acquittal notwithstanding the
verdict, which is based on the sufficiency of the evidence.”).
                                          28
